Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 6, 2019

                                      No. 04-19-00417-CV

                         IN THE INTEREST OF C.N.H, A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017EM500829
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

      Appellant’s brief was originally due to be filed on August 8, 2019. By order dated
August 6, 2019, the deadline for filing appellant’s brief was extended to August 20, 2019.

        On August 19, 2019, appellant filed a second motion requesting an additional extension
of time. On August 21, 2019, appellant’s second motion for extension of time was granted,
extending the deadline to file the brief to September 20, 2019; however, appellant’s brief was
filed on August 20, 2019.

        On September 4, 2019, appellant’s attorney filed a motion requesting to withdraw the
previously filed brief. The motion states the brief was filed in case this court did not grant the
second motion for extension of time. The motion is GRANTED. Appellant’s brief must be filed
no later than September 20, 2019. FURTHER REQUESTS FOR EXTENSIONS OF TIME
WILL BE DISFAVORED.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court